 In the Matter of TAYLOR TRUNK COMPANY, and LITGGAGE WORKERSUNION, LOCAL No. 50 OF THE INTERNATIONAL LADIES' HAND BAG,POCKETBOOK AND NOVELTY WORKERS UNIONCase No. C-086.Decided March,17,1938Trunk Industry-Unit Appropriate for Collective Bargaining:productionemployees-Representatives:proof of choice: majority shown by membershipapplicationcards-Collective Bargaining:refusal to negotiate with union rep-resentative ; dilatory tactics ; attempt to destroy union's majority-Company-DonaznzatedUnion:sponsorship, domination, and interference with the 'forma-tion and administration of ; support of ; solicitation of membership duringworking hours by the ^ company's vice president, paymaster, and other em-ployees ;meetings on company property during working hours ; activities ofthe president of the company on behalf of; disestablished as agency for col-lective bargaining-ContractWith Unron:assisted and fostered by unfair laborpractices, not representing free choice of employees, void ; respondent orderedto cease and desist giving effectthereto-Strike-Interference, Restraint, orCoeicion: refusal to bargain collectively : dominating and interfering with acompany-dominated labor organization for the purpose of defeating self-organi-zation by employees ; anti-union statements ; coercing and intimidating em-ployees to join favored labor organization ; discrimination in favor of membersof company-dominated union; discrediting union leaders: refusal to give backpay due to employees until they agreed to meet with the respondent withoutunionrepresentative-Discrimination:discharge of three employees for unionmembership and activity sustained, charges of discriminatory discharge, reduc-tion of hours, and refusal to transfer employee to other type of work duringcurtailed production notsustained-Reinstatement:ordered three employees-Back Pay:awarded three employees discriminatorily discharged.Mr. Jack G. Evans,for the Board.Mr. H. M. Keele, Mr. Holbert Crews, Mr. Robert Levin,andMr.R. J. Dunham, Jr.,of Chicago, Ill., for the respondent.Jacobs & Vihon,byMr. Joseph M. JacobsandMr. H. U. Bernstein,of Chicago, Ill., for Local No. 50.Mr. Hyman A. Schulson,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by Luggage Workers Union, Local No. 50of the International Ladies' Hand Bag, Pocketbook and NoveltyWorkers Union, herein called Local No. 50, the National Labor32 -DECISIONS AND' ORDERS33Relations-Board, herein called.the Board, by Leonard C. Bajork, theRegional Director for the Thirteenth- Region (Chicago, Illinois),issued its complaint dated July 20, 1937, against Taylor Trunk Com-pany, Chicago, Illinois, herein called the respondent, alleging that therespondent had engaged in unfair labor practices affecting commerce,within the meaning of Section 8 (1), (2), (3), and (5) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.The complaint, notice of hearing thereon, andnotices of postponement of hearing were duly served upon therespondent, Local No. 50, and Taylor Trunk Shop Union, ' hereincalled the Shop Union.At the hearing the complaint was amended by changing the allega-tions with respect to the business of the respondent in order to cor-respond to proof, by including additional allegations of the dischargeof an employee, Jack Saltzman, of the lay-off of another employee,Eva Hammond, and by minor,changes in the form of allegations.On August 5 and 28, 1937, respectively, the respondent filed ananswer and an amended answer to the complaint and the amendedcomplaint, respectively, in which, in substance, it attacked the juris-diction of the Board on the ground that it was not engaged in inter-state commerce, and denied most of the allegations of the complaintand the amended complaint, admitting, however, those of its incorpo-ration and that its production employees constitute the appropriateunit for purposes of collective bargaining.Pursuant to notice, a hearing was held in Chicago, Illinois, onAugust 9 to 24, 1937, inclusive, before Charles E. Persons, the TrialExaminer duly designated by the Board.The Board, the respond-ent, and Local No. 50 were represented by counsel and participatedin the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to produce evidence bearing upon the issueswas afforded all the parties.At the close of the hearing oral argu-ments were presented by counsel for the Board, the respondent, andLocal No. 50.At the close of the hearing counsel for the Board moved to conformthe pleadings to the proof adduced at the hearing. This motion wasgranted by the Trial Examiner. Counsel for the Board also movedto amend the date alleged for the respondent's refusal to bargain col-lectively from May 14, 1937, to April 19, 1937.The Trial Examinerdenied this motion.At the opening and close of the hearing, and atvarious times during the hearing, counsel for the respondent movedto dismiss the complaint for lack of jurisdiction on the grounds statedin the answer and amended answer. - The Trial Examiner reserveddecision on this motion but denied the motion in the IntermediateReport.Counsel for the respondent moved to strike certain exhibitspertaining to the trunk industry introduced into the record by 34NATIONAL LABOR RELATIONS BOARDcounsel for the Board.The Trial Examiner reserved decision onthe motion but granted it in the Intermediate Report.During the course of the hearing the Trial Examiner made severalrulings on objections to the admission of evidence.The Board hasreviewed the rulings of the Trial Examiner and finds that no preju-'dicial errors were committed.The rulings are hereby affirmed.On November 10, 1937, the Trial Examiner filed an IntermediateReport finding that the respondent had engaged in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1), (3),(5) and Section 2 (6) and (7) of the Act, but recommending thatso much of the complaint as relates to the discharge of 'Jack Saltz-man, Eva Hammond, and Andrew Schultz be dismissed.Exceptionsto the Intermediate Report were thereafter filed by the respondent.The Board has considered these exceptions and, save to the extent thatthe findings below depart from those of the Trial Examiner, findsthat the exceptionsare without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTTaylor Trunk Company is a Delaware corporation maintaining itsoffice and principal place of business in Chicago, Illinois.The re-spondent is engaged in the manufacture and sale of all types ofwooden cases covered with leather, textile material, steel, aluminum,or metal, such as portable motion picture equipment cases, refriger-ator cases and equipment, stenotype cases, sound equipment cases,thermos bottle cases, ice cream vending machines, extension traycases,general instrument cases, silverware chests, radio cases, hot foodkits, leather tool kits and bags, leather and aluminum telephone cases,trunks, sample cases, and leather and novelty goods of all types.In its operations the respondent uses lumber, fabrics, leather, hard-ware, steel, aluminum, paint, lacquers, glue, rubber, pushcart wheels,handle bars, fibre, rivets, headlights, switches, coal, equipment, etc.Raw materials of the value of $134,416, constituting about 48 percent of those purchased by the respondent during the first six monthsof 1937, came from outside the State of Illinois.Of the respondent'sproducts sold during the period from July 1, 1936, to June 30, 1937,about 22 per cent, valued at $50,573, were shipped to points outsidethe State of Illinois.Of the intrastate deliveries totaling about$175,000, about $100,000 worth consisted of portable motion pictureequipment cases sold to the Bell and Howell Company, Chicago, Illi-nois.These cases were delivered on a standing order and were held DECISIONS AND ORDERS35by the purchaser for about a month while it installed equipment inthe cases.Over 90 per cent of them were then sent outside the Stateof Illinois to purchasers "all over the world."During the sameperiod the respondent sold and delivered sound equipment cases,valued at $11,000, to the Webster Company in Chicago, Illinois,which were in turn sold by the latter firm "all over the country."Other items listed by the respondent as intrastate deliveries, such as,ice cream vending cases, instrument cases, extension tray cases, hotfood kits, and leather and aluminum telephone equipment cases, were,sold and delivered by the respondent to Chicago firms, which in turnsold them "all over the country."Thus, while the respondent's origi-nal division of the year's sales shows about 78 per cent to be intra-state, the addition of the volume of these items subsequently sold out-side the State of Illinois would make the interstate portion of thetotal well over 75 per cent.II.THE ORGANIZATIONSINVOLVED .Luggage Workers Union, Local No. 50 of the International Ladies"Hand Bag, Pocketbook and Novelty Workers Union is a labor organi-zation affiliated with the American Federation of Labor, admittingto its membership all employees engaged in the production of allkinds of luggage in Chicago, Illinois, excluding maintenance em-ployees and supervisory employees who have the right to hire anddischarge other employees.Taylor Trunk Shop Union is a labor organization admitting to itsmembership all employees of the respondent, excluding supervisoryand clerical employees.III.THE UNFAIR LABOR PRACTICESA. The refusal to bargain collectively1.The appropriate unitThe amended complaint alleged that "all the production em-ployees, excepting foremen, supervisory and clerical employees"constitute a unit appropriate for the purposes of collective bargain-ing.The respondent in its answer admitted the above allegation.We find that the production employees of the respondent, ex-cluding supervisory and clerical employees, constitute a unit appro-priate for the purposes of collective bargaining and that said unitwill insure to employees of the respondent the full benefit of theirright to self-organization and collective bargaining and otherwiseeffectuate the policies of the Act. 36NATIONAL LABOR RELATIONS BOARD2.Representation by Local No. 50 of a majority in the appropriateunitThe records of the respondent introduced in evidence show thatthe respondent employed 73 production employees on April 19, 1937,the day of the strike.Max Strassburger, business agent of LocalNo. 50, testified that 49 membership application cards of LocalNo. 50 were signed by the respondent's employees on April 19 and`20,1937, that ten additional cards were signed between April 21and 29, 1937, inclusive, and that two cards were undated.Fifty-four Local No., 50 membership application cards with signaturesverifiable by comparison with other, exhibits in evidence were sub-mitted in evidence.At the hearing counsel for the parties stipulated that Local No. 50represented a majority of all the employees of the respondentbetween April 20 and May 26, 1937, inclusive.We find that on April 20 the majority of the respondent's em-ployees in the appropriate unit had designated Local No. 50 astheir bargaining representative.The respondent contends that byMay 26, 1937, many of its employees revoked the authority ofLocal No. 50 to represent them and that by May 28 a majority ofthe employees had authorized the Shop Union to act as their bargain-ing representative.On May 28, 1937, the respondent had 97 pro-duction employees in its employ.On that date Jack Wentzel, anemployee of the respondent and president of the Shop -Union, andJohn Halper, the respondent's paymaster and timekeeper and secre-tary and treasurer of the Shop Union, secured the signatures of 57employees of the respondent to a petition designating the ShopUnion as their bargaining representative.The signatures to thispetition were procured on the respondent's premises during workinghours.On June 1, 1937, 14 of the 57 who had signed the ShopUnion's petition signed a loyalty pledge to Local No. 50. Twenty-seven of the 57 were new employees hired for the first time afterApril 19, during the strike period.The record is clear, as will be shown in greater detail in SectionIII-C, that the purported change of designation of bargaining,representative to the Shop Union was the result of the unfair laborpractices of the respondent in organizing, fostering, dominating,and supporting the Shop Union, and in persuading, intimidating,and coercing its employees to join the Shop Union and to leaveLocal No. 50, and was not an expression of free choice of the em-ployees.The unfair labor practices of the respondent cannot operateto change the bargaining representative previously selected by theuntrammelled will of the majority.We, therefore, give no weightto such change, and hold that Local No. 50 remained the designated DECISIONS AND ORDERS37representative of the majority.By virtue of Section, 9 (a) of theAct, Local No. 50 was, and is, therefore, the exclusive representativeof all the employees in the appropriate unit for purposes of collective-bargaining with respect to rates of pay, wages, hours of employment,and other conditions of employment.3.The refusal to bargain with Local No. 50In April 1937 Local No. 50 and other locals of the InternationalLadies' Hand Bag, Pocketbook and Novelty Workers Union begana vigorous membership campaign in Chicago, Illinois.Mass meet-ings were held on April 12 and 19.The latter meeting was attendedby a substantial number of luggage, trunk, belt, and novelty workersin Chicago, including a number of the respondent's employees, and'was called for the special purpose of considering a general strike,in the luggage, trunk, belt, and novelty industry in Chicago in orderto secure union recognition, higher wages, and better conditions ofemployment.At this time R. J. Dunham, Jr., president of the respondent, was'inCalifornia.On about April 17 union leaflets were distributedaround the plant of the respondent.On the same day Frank Martin,vice president of the respondent, telephoned Dunham in Californiaand -informed him 'of his expectation that a general strike wouldbe called on April 20.Dunham advised Martin to call the employeestogether on Monday, April 19, and to tell them that if they proposedto strike on April 20, they might leave at once rather than waituntil the following morning, and that they were free to join a unionif they wished.By doing this Dunham thought that he could avoidconsiderable confusion and mass picketing.He testified that thisprocedure had been successfully employed by him in 1934 to forestallan impending strike and that he thought he would try it again.Pursuant to Dunham's orders, Martin directed John Viola, theplant superintendent, to call the meeting and transmit Dunham'smessage.On April 19, at about 11: 30 a. in., Viola directed theemployees to punch the time clocks and called them to a meeting.Viola testified that he told them that if they were going to strike thefollowing clay, "they could go right now; if not, to punch in and getback to work."Other witnesses quoted him as saying either, "Thosewho wish to join the Union may leave now" or, "Those who wish togo on strike may do so now." Some employees interpreted this tomean that they could return to work only if they gave up their rightto strike.The employees discussed the matter during their lunchhour and a group 'of men decided to take a Vote.' About 25 voted tostrike; eight or`nine voted to remain at work.Of the 71 production'employees, 34 struck on the afternoon of April '19, and 37 remainedat work.' 38NATIONAL LABOR RELATIONS BOARDPrior to the meeting none of the respondent's employees had ap-plied for membership in Local No. 50.Immediately after the meet-ing the strikers went to Local No. 50 headquarters,told the officialsof Local No.50 what had happened at the plant,and signed applica-tions for membership.At about 6: 30 p. in. on April 19, at a generalstrikemeeting,Local No. 50 voted to call a general strike in theluggage industry on April 20.Twenty employees reported for workat the respondent's plant the next day, and a number of the otheremployees picketed.On April 23 Samuel Laderman, manager of Local No.50, sent therespondent a letter announcing that its employees had authorizedLocal No. 50 to represent them as their collective bargaining repre-sentative and inviting the respondent to a conference on Saturday,April 24, to consider terms and conditions of employment.Dunham,who returned to Chicago on April 26, testified that he received theletter and never answered it.On April 27,which was pay day forwagesearned up to April 19,Dunham posted a notice addressed"To AllEmployees"stating thathe considered the action of his employees in joining the strike unfair,inasmuch as the respondentwas not engagedin theluggage,industry.He proposed a meeting to be attended by all the employeesto discussthe controversy and stated in conclusion,"For convenience sake wewill delay issuing pay checks until such time as this meeting is held."The workers,after reading the notice,upon Laderman's advice, senta committee to Dunham to request their pay. Dunham testified,"Each member of the committeebegged meto give them their paychecks; that they needed money,"whereupon he replied,"Well, thatis just too bad; you can't have it."Theywere told in effect, "nomeeting-no pay."When thecommittee broughtback to the strikersDunham's reply,they refused to agree to the proposed meeting.Theemployees were incensed and refused to meetwith Dunhamnot onlybecause he had withheld their pay but also because he had refused toanswer the letter of their union representative.Dunham admittedon cross-examination that he did not want to get in touch withLaderman,the employees'representative,until lie had "smoked out"the workers.Thereafter,the employees adjournedto theLocal No. 50 headquar-ters where they decidedto engageJoseph M. Jacobs as their attorneyto collect their pay.On April 28 Jacobs visited Dunham and per-suaded him to pay the employees and to agree to a conference withLaderman and a committee of employees.On April 30 Laderman,accompanied by a committee,called uponDunham.Laderman stated to Dunham that Local No. 50 had beenchosen as the employees'exclusive bargaining representative and sub-mitted a closed-shop contract,whichDunham refused to consider. DECISIONS AND ORDERS39Laderman then proposed a 37-hour week and a 30-per cent pay in-crease and discussed the classification of employees under two mini-mum wage scales.Dunham refused to accept any of Laderman'sproposals,stating that its budget would not permit the respondentto enter into such contracts.Dunham, however,offered no counter-proposals and closed the conference by stating that he had receiveda letter on April 29 from Louis J. Disser, Jr., an examiner of theRegional Office of the Board, requesting him to call at the Board'sRegional Office to discuss charges, filed by Local No. 50.Dunhamstated that he would not confer further until he had learned whatthe significance of'the charges might be.On May 3 Dunham, accompanied by his attorney, called at theRegional Office and discussed the charges with Ralph Lind, thenActing Regional Director.The chief result of this conversation wasthe arrangement of a conference between the respondent and repre-sentatives of Local No. 50 at the Regional Office on May 7.After Dunham was advised by his counsel that he was required bythe laws of Illinois to pay the wages due his employees,he posted anotice on April 30 stating, "We are advised that under the IllinoisStatutes we should make payment on Tuesday, May 4th, of all wagesdue for the period up to and including Friday, April 16th 1937.Therefore, checks will be issued between the hours of 3: 30 and 4: 30p. in. on Tuesday, May 4th, for the above mentioned period."On May 4 Dunham posted another notice requesting the employeesto return to work on May 5 and offering a 10-per cent increase in pay,"a profit sharing plan to divide 10 per cent of the annual net profitsamong all employees, a 40 hour week, 5 days of 8 hours, no work onSaturdays,"with an assurance of "ample police protection"in caseof interference.Police, handling the employees who were lined upsingle file to get their pay, directed each one's attention to this notice.Viola, before paying each employee, questioned him as to his opinionconcerning the notice.Paul Kantowicz, an employee, told Viola that he "didn't think verymuch of it," and stated, "I belong to the union now and we will letour representative talk."Viola handed him 'his check saying, "Youare paid in full."Kantowicz testified that he construed the latterstatementto mean he was "out of a job."This notice was effective and was naturally construed, as severalemployees testified,as an invitation to return as individuals with-out union recognition or collective bargaining.Dunham quite franklytestified to his intention and motive in posting the notice :Q. You wanted them to come back to work then withoutfurther negotiations with the union?A. If they would come.Horse trading in other words.80618-38-tor.VI--4 40NATIONAL LABOR RELATIONS BOARDQ. And on May 4th then you were horse trading with theunion?A. Sure.Q. And in so doing you were refusing to recognize the majorityof your employees?A. As it turned out, yes.Dunham admitted that by posting the notice he intended to "smokeing to one end and talking to the other."He also admitted thatholding up the pay checks was a "move in his game."Of significanceis the fact that Dunham refused to make any proposals to the repre-sentative of Local No. 50 on April 30 and later on May 7.At a conference held at the Regional Office on May 7 the respondentwas represented by Dunham, Martin, and its attorney, and LocalNo. 50 by Ladermaii and a committee of four employees. The dis-cussion turned upon the question of classifying the production em-ployees into two groups as proposed by Local No. 50, first-classmechanics with a minimum wage of $29.50 and second-class mechanicswith a ininimuin wage of $22.50.Local No. 50 further proposed abeginner's wage of $14.00 per week and a minimum wage of $15.00for experienced workers.Laderman also deplored the sweat-shopconditions, low pay, and long hours at the respondent's plant.Dun-ham replied that it was impossible to classify his workers accordingto the wage scale proposed by Local No. 50. It was decided that theconference would adjourn until Dunham could discuss the wage levelsin the plant with his foremen and plant superintendents.On May 14 the conference reassembled under the chairmanship ofLeonard C. Bajork, newly appointed Regional Director.At thebeginning of the conference Dunham declared that he would notsign a written agreement under any circumstances.Bajork thensuggested that they proceed with the discussion, that he would takenotes, that afterwards he would write up a memorandum of what wasagreed to by the parties, and that he would furnish copies of thememorandum to the parties and retain one at the Regional Office.Upon that basis the conference proceeded. It was understood that thememorandum to be prepared by Bajork would be. submitted to theparties on May 18.A considerable number of topics were discussed and at least tenta-tively agreed upon. -At the hearing there was conflicting testimonyboth as to the points orally agreed upon and as to the questionwhether on not the parties were bound by the oral agreement.Dun-ham testified that he did not finally' agree to anything on May 14,but only "agreed that he would agree" to certain points on May 18 DECISIONS AND ORDERS41provided that the language in Bajork's memorandum clearly ex-pressed what he said on May 14 that he "agreed to agree to."Bajork later drafted a comprehensive memorandum including thematters tentatively agreed upon between Dunham and Local No. 50on May 14. It was ready for the examination of the parties onMay 18.On May 17, however, Dunham suddenly resolved to leave Chicagoand not to attend the conference on May 18 as previously arranged.When Bajork called him on the phone to remind him of his appoint-ment on the next day, Dunham replied that lie was not going to keepit, that he "wanted to think the whole thing over and decide whetherto throw the key away, or shut the place down, or go on with thesenegotiations or stop."On that afternoon Dunham, Martin, and somefriends went on a fishing expedition in Wisconsin and remained awayuntil May 19.On May 18, the date which Dunham had agreed upon on May 14that the employees were to return to work, the strikers communicatedwith Bajork relative to their return to work and were advised by himto send a committee to see Viola, the superintendent.Viola statedto the committee that lie had no orders and could do nothing for theemployees.The record shows, however, that he hired 13 new em-ployees on this and the preceding day.The committee reported backto Bajork, who called tip Viola and insisted that he take back allthe employees the next day, May 19.This Viola finally agreed to do.The workers were then advised by Bajork to return to work sincetheir "interests were protected."All strikers returned to work onMay 19. All employees received a 10-per cent increase in wages, andhours were limited to 40 per week.On May 19 Martin telephoned Viola from Wisconsin. Learningthat the employees were back at work, he and Martin returned toChicago.On the morning of May 28 Dunham received a petition signed byabout 60 employees which stated that they wished to form a shopunion and would do so if he would sign a contract with such anorganization containing the provisions of his May 4 notice with theadded proviso that anyone wishing to work 48 hours per week mightdo so.The petition stated further that if Dunham would not signsuch a contract with a shop union, they would continue their choice ofLocal No. 50 as their bargaining representative.A large numberof the signatures to this petition were procured during working hoursby Halper, the respondent's paymaster and timekeeper, and Bauerand Wentzel,-employees of the resppndent.Upon receipt of the.peti-tion Dunham called the employees together and stated that lie wouldnever sign a contract with -Local, No. 50, and that he would-prefer 42NATIONAL LABOR RELATIONS BOARDto close the shop before doing so.He advised those who wished toform a shop union to complete an organization in order that he mightsign a contract with them.Between 2 and 4 p. in. all the steps in theformation of the Shop Union and the signing of an agreement weretaken.On June 2 Dunham replied to Bajork's letter of May 27, advisingBajork that "the draft of the contract contains nothing to which wehad definitely agreed and contains many matters neither discussednor agreedto."This letter further stated that a majority of hisemployees had formed their own organization,with which he wouldbargain.Dunham admitted during the course of the hearing that he hadrefused to bargain collectivelywith Local No. 50 between May 14and 28.We find that the respondent, on May 14 and thereafter, refused tobargain collectively with Local No. 50, as the representative of itsemployees, in respect to rates of pay, wages, hours of employment,and other conditions of employment.B. Domination of and interference with, the Sh,op UnionThe record shows that James Bauer and Jack Wentzel, employedas trimmers by the respondent,took the first steps in the initiationof the Shop Union. Bauer had left the respondent in January 1937because of disagreement with Viola about piece rates.He went onstrike on April 12 while an employee of the General Trunk Com-pany.He was active in Local No. 50 and helped to picket the re-spondent's plant.At his urging Jack Wentzel joined the strike andbecame a member of Local No. 50. Their interest in Local No. 50 andin the strike weakened as their funds ran out.On April 20 whenWentzel called at the plant for his pay check, Bauer went along andtook the occasion to ask Martin if lie could have his old job again.Martin promised to take him back as soon as the strike was settled.Shortly thereafter, Bauer, together with two salesmen, Claude Evettand Lou Patrick, called at the homes of various employees and triedto persuade the strikers to return to work.Among those visited wereJack Wentzel, Stanley Podgorski,and Paul Kantowicz,then LocalNo. 50's shop chairman.At the end of the strike Viola reemployedBauer in his old job.Both WVentzel and Bauer testified that theirallegiance to Local No. 50 had ceased about May 4, when Dunhamposted the notice offering a 40-hour week, a 10-per cent increase inwages, and a 10-per cent profit-sharing bonus.On May 26, having decided to form a. shop union,Bauer andWentzel asked John Halper,the respondent's timekeeper and pay-master, whose duties take him through the plant collecting time DECISIONS AND' ORDERS43cards and consulting with employees about piece-rate questions, tocompose for them the necessary petition.Halper wrote the petitiondescribed above in Section III-A-3.Halper was asked by Bauerand Wentzel to secure signatures because he knew everyone in theplant and because, as an office employee paid on a weekly basis, hewould not lose any money by 'doing this; while as piece ° workers;they would.Halper solicited employees to sign the petition duringworking hours on May 27. By evening, with some aid from Bauerand Wentzel, Halper had secured the signatures of about 60, a major-ity of those working in the plant.These facts are uncontradicted.The petition shows clearly that about six signatures were erased,indicating that certain employees later changed their minds relativeto Shop Union membership.One employee, Rose Szafasz, testifiedthat she was . solicited by Halper and signed the petition only after,some hesitation.Later, after consultation with Local No. 50 mem-bers, she changed her mind.On May _28' she secured the petitionfrom Halper and erased her name.Halper showed the signed petition to Bauer and Wentzel on theevening of May 27 and, at their suggestion, mailed it to Dunham.At about 2 p. in. on May 28 Dunham, having received the signedpetition, called a meeting of all employees.He referred to thepetition and said that he did not see on it the names that he hadmost desired to be there.He suggested that others who had notsigned might do so and that those who had signed should go upstairsto the respondent's recreation room and hold a meeting for organiza-tion purposes.Dunham also stated to the employees that the timespent at the meeting would be paid for by the respondent at theregular rates.According to Wentzel's check, about 44 of those who signed thepetition ofMay 27 attended the meeting.Bauer acted as chair-man.About five minutes after the meeting had started a committeewas selected to get from Dunham some advice and aid in -organiz-ing the Shop Union.As Bauer stated at the hearing : "Well, therewas nobody there who had any experience in forming a union orgetting a charter or writing out a form or anything like that.Wedidn't know how to go about it." At first Dunham demurred totheir request, saying that he had no business in interfering withthe proposed union, but finally he consented to help them getstarted.Dunham visited the meeting room and told them to selecta temporary chairman who would receive nominations for permanentofficials and conduct the election.He further suggested that thereshould be an officer from each of the four departments of the plantto handle grievances.He remained in the meeting room long enoughto see Thomas Scianna elected temporary chairman.The followingofficerswere elected: JackWentzel, president;Anthony Pucillo, 44NATIONAL LABOR RELATIONS,BOARDSteve Mlodzik, and Lillian Hoelzer, - vice presidents ; and Halper,secretary-treasurer..All of these officials, except Wentzel, had keptthemselves ;free from Local .No.. 50 union activities.Hoelzer andPucillo had 'remained at work on the date of the strike, April 19,and had returned to work on April 20.. Pucillo returned to workbefore the -strike was settled.Mlodzik had been hired on May 12,during the strike.Halper had been secretary and treasurer of theshop. social club, in existence from 1934 to the date of the strike.-Shortly after the officers were, elected,Wentzel visited Dunhamand said, "Welly we are organized, we want to talk contract with you."Dunham raised the question of majority.Examination of the liston the petition suggested that less than a majority of the productionemployees were present at the meeting.Dunham told Wentzel thathe would have to sign up everybody again and show clear proof ofa majority before they could proceed to negotiate a contract.Wentzelthereupon consulted Halper, and neither of them felt competentto compose the proper petition.Halper therefore went to Dunhamfor aid.Dunham suggested that three things were desirable forinclusion in the Shop Union petition : "Confirm your election ofofficers, join the union, and appoint a bargaining agency."Dunhamthereupon wrote such. a statement in long hand, naming the neworganization the Taylor Trunk Shop Union. ,This statement wasaccepted by Halper and Wentzel, and thereafter they secured thesignatures of 57 employees thereto.Some difficulty was evidently encountered in getting the desirednumber of signatures, which Dunham had set at 55 to 60.Wentzelcirculated through the plant during working hours to get the sig-natures, of employees who had signed the first petition but wereabsent from the meeting.Moreover, four shipping room and stock-room employees, who had been excluded from the meeting by Dunhamas ineligible for membership in the Shop Union, were solicited byScianna and Pucillo and signed the second document.Deductingthese four names because they are not included in the appropriateunit would reduce the number of signatures to 53.On June 1, 14of the 57 signed a loyalty pledge to Local No. 50.Wentzel returned to Dunham with the signed lists which werechecked by Halper at Dunham's direction.Dunham was now satis-fied that there was a majority and thereupon agreed to conclude acontract with the Shop Union.He told Wentzel to return to workwhile he was having a contract typed.When this had been done,Wentzel and Dunham affixed their signatures to a contract providingfor practically the same terms suggested in the original Shop Unionpetition, namely, a 10-per cent wage increase over the wages prior toApril 19, a 10-per cent bonus of the net profits, "a regular work weekof 40 hours, being made up of five days of eight hours each, but any DECISIONS AND ORDERS45employee so desirous may work up to 48 hours per week." In addi-tion, the agreement stated that it was temporary.After the agree-ment, was signed, and up to the time of the hearing in this, case theShop Union did not bargain with the respondent. and, was activechiefly in social and recreational activities.,It is significant to note that the list of signatures on the secondpetition is the only evidence of membership in the Shop Union.Themembers were given no membership cards. The Shop Union hadneither a constitution, nor bylaws.Dues were- only 25 cents permonth.Meetings were held on the factory premises on several occa-sions without charge.Shop Union notices were freely posted on therespondent's bulletin boards.The lists of membership remained in the keeping of Halper, whoregularly presented them to newly hired employees for signature.Sixty-three names were added to the list after May 28.Forty ofthese were new employees and included all those hired between May28 and August 6, with two exceptions.' Otto Buelow, who was hiredon June 14, described the method pursued in enlisting new employeesin the Shop Union. Buelow testified that he signed the petition,which was presented to him by Halper, on the day he was hired andin the presence of the foreman who,had hired him. Several em-ployees testified that this method of enlisting new employees in theShop Union was resorted to frequently.Several employees testified that Halper made repeated and per-sistent efforts on May 28, and thereafter, to secure the signatures ofmembers of Local No. 50 to the Shop Union document, urging themthat they would escape paying dues to Local No. 50 and that theShop Union could do more for them than Local No. 50. Of signifi-cance is the statement of Kantowicz, an employee of the respondentand formerly shop chairman, that Halper had asked him to join theShop Union about eight times and on one occasion told him, "IfI would sign up with the shop union, I would have a better thingand that he would see to it that he would make me president of theshop union." Significant also is the remark Halper made to Szafaszon June 11 on the occasion of her quitting for the summer months,"Well, why don't you sign the shop union petition now, so that youwill be sure of your job when you want to come back." All thetestimony relative to Halper's activity in the Shop Union and state-ments quoted above were uncontradicted, since Halper did not takethe stand.Martin, vice president of the respondent', on May 28 solicitedJoseph Kucera, an employee, to join the Shop Union in the presenceof other employees.Martin explained during the course of his testi-mony that he was not serious in so doing but was only "kidding his 46NATIONAL LA'BOR' RELATIONS BOARDfriend."Kucera and other employees, however, took this incidentseriously.The time spent by employees in organizing the Shop Union waspaid for at regular wage rates by the respondent.Those' not partici-pating in the organization meeting and not joining the Shop Unionthat day,were^ paid..only for the 15 minutes spent in the general meet-ing addressed by Dunham. Dunham contends that this payment wasmade without his knowledge. It was made, however, at the instanceof Halper, the timekeeper and paymaster, whom he trusted to keepan accurate time record. It was passed upon and ratified by Superin-tendent Viola, who testified that he examined the pay sheets daily.It is clear that the payments were fully authorized.To recapitulate, the record clearly indicates that the Shop Unionmembers were promised a contract by Dunham even before the ShopUnion was organized; that employees were told no contract wouldbe signed with Local No. 50, the union of their own free choice; thatthe Shop Union petition was circulated during working hours on therespondent's premises ; that every stage of the election of officers andof the organization meeting of the Shop Union was directed by Dun-ham; that the time spent in the Shop Union meeting was paid forby the respondent at regular rates; that the contract signed wasdrafted by Dunham and accepted by Wentzel without a change orprevious reference to the members; that representatives of the man-agement persistently solicited members for the Shop Union on therespondent's premises and time ; that about 40 new employees signedup with the Shop Union as an incident of hiring, while 23 Local No.50 members were alienated from the latter organization after May28 by this persistent campaign of the respondent's representatives.After the agreement was signed and up to the time of the hearingin this case the Shop Union failed to function as a genuine and effec-tive bargaining agency in that it did not bargain with the respondentand was active chiefly in social and recreational activities.We find that the respondent has dominated and interfered withthe formation and administration of the Shop Union and has con-tributed support to it.C.The dischargesJoseph Menick, Joseph Pub ante,andGeorge Bar fuss,employed asnailers in the box shop for a considerable number of years, weredischarged by Dunham on July 16.Menick, aged 63, had been em-ployed by the respondent for 19 years ; Pubantz, aged 53, had beenemployed by the respondent for 15 years ; and Barfuss, aged 52, hadbeen employed by the respondent for 24 years.Of late Menick hadbeen employed by the respondent only irregularly, being laid off DECISIONS AND ORDERS"47when work slackened. - Joseph' J. Horsch, their foreman, and Super-intendent Viola testified that the quality of their .work was. "good"and "satisfactory." -All were active members of. Local No. 50 andnever swerved in their allegiance to, that, labor organization.All'struck on April 19.All were solicited by Ha'tper to join the ShopUnion and positively refused. ' All were in good health and able towork regularly.All were unemployed at the time of the hearing inthis case and wish to be reinstated.They contend they were unjusti-fiably discharged for union activities.The letters of dismissal which these employees received on July16 were identical and read as follows :Our contract with the Taylor Trunk -Shop Union, whom werecognize as the exclusive bargaining agent for all the em-ployees, provides that work in each department shall be dividedas equally as possible among all the employees of that depart-ment.However, this part of the contract does not apply totemporary help, and does not take effect until a contemplatedreorganization of the entire shop has been completed.The pur-pose of this reorganization is to provide more versatile andyounger help, so that a man may be switched from one depart-ment to another if it is desirable.While your many years of service for this company have notbeen overlooked, we have decided that we can provide moreversatile men to do your work, and regret to advise you that youremployment by this company ceases today.Your check for this week's work will be mailed to you, or youmay call for it here at the office a week from today.Yours very truly,R. J. DuNNHAM, Jr.,President.The reference to an alleged Shop Union contract clause was purelyfanciful.An examination of the Shop Union contract discloses thatno such clause. existed.At the hearing the respondent attempted to justify these dischargeson the ground that the men were slowing up because of age and wereonly 80 per cent efficient. It was alleged that they refused to workon joiner, shaver, and stock saw machines and were available onlyfor hand nailing. It was further alleged that their failure to makespeed in the box shop caused an undue proportion of sums allottedto labor costs to be absorbed by these time workers to the disadvan-tage of piece .workers , whose operations came later in the course ofproduction.The record discloses that under the system of wages ineffect the total labor cost of a given product was first fixed and tenta- 48NATIONALLABOR RELATIONS BOARDtive prices set up.Before such piece prices were paid, however, thecost of time operations was deducted, from the total labor cost set.It thus happened; as, Dunham himself testified, that trimmers whohad installed hardware; in cases on a supposed 50-cent piece rate,found when pay. checks came through, that they had received only45 cents.above-mentionedmachines at, the nailer's rate of pay.Dunhamhimself admitted during, cross-examination, that it was only fairthat men doing the same work on machines should get the rate of payof such work.Hence, their refusal to work on machines was clearlyjustified.There was no convincing proof offered of 'their allegedslowness.There were also a number of men older than they still inthe respondent's employ.Of the three men who replaced the men discharged, two wereSteve Mlodzik, aged 22 and vice president of the Shop Union, andPaul Mitoraj.Both had been hired during the strike and, like allthose so hired, had had no connection with Local No. 50.Bothjoined the Shop Union when it was organized.A. O'Gradney, thethird man, was only 18 and was rated as an apprentice trimmer be-fore the strike.At, about the time of his transfer to the box shop,Mlodzik received an increase in wages from 45 cents per hour to 50cents.O'Gradney's rate was 40 cents per hour.Mitoraj's rate was471/ cents per hour.The three discharged men had received 45cents per hour before the strike and 49 cents per hour after the 10-per cent raise went into effect.O'Gradney remained loyal to LocalNo. 50 until about June 8 when he signed the Shop Union list.Shortly thereafter he was transferred to the box shop.Considering the discharge of the three men in the light of therespondent's attitude toward Local No. 50 members, the admitted"good satisfactory quality" of their work, their long service, andthe absence of any convincing proof of their alleged slowness, weare persuaded that the motivating cause for the discharge was theiractivity and association in Local No. 50 and their refusal to jointhe Shop Union.Antoinette ReskoandYolanda D'Alessandro,two girls who wererated before the strike as apprentice case makers, were dischargedby the respondent on June 2, 1937. Their period of previous servicewas brief ; Resko had been hired in the latter part of February 1937and D'Alessandro on about February 9, 1937. They had remained atwork on April 19, joined Local No. 50 on April 20, participated inthe strike as pickets, attended Local No. 50 meetings, and solicitedother girls to join Local No. 50.When they were solicited by Halperand Wentzel to join the Shop Union on May 27 and thereafter, theyrefused to do so.They were among the five girls whom Dunham,at the May 14 conference at the Regional Office, alleged to be so slow DECISIONS AND ORDERS49that they could not earn on a ,piece-rate basis the proposed minimumwage of $14.00 per week.IIt was agreed that these two, with the others of the same groupof five, were put on a two-week trial. after the strike.They wereduly warned by their forelady, Geraldine Sochor, that they shouldspeed up and endeavor to make the $14.00, minimum. Sochor testified,that she made an effort to assist them to do this by providing workand materials promptly and by giving them special attention.Atthe end of the two-week period, Martin Klessig, their foreman, calledfor their piece-rate slips.They were paid in full and discharged.When they were discharged, Sochor told them she did not know thereason and Halper gave as the reason therefor, "you didn't makeyour rate."Neither was informed of the piece rate on the cases theywere covering until after they completed the job.Each put in somepart of her time during the trial period in finishing cases left in-complete at the beginning of the strike for which she had been paidprior to the strike.During the first two days of the trial period,May 19 and 20, D'Alessandro infected her finger in the course of heremployment.She did not come to work on May 21 and lost aboutfour hours on May 24 and three hours on May 25. Nor could shework very rapidly.During the one full week which they workedafter the strike, that is, the second week of the trial period, Reskomade $13.20 and D'Alessandro made $13.00 on the basis of a 40-hourweek.During the later days of the hearing the respondent attempted toshow that the work of these girls was generally unsatisfactory.Klessig testified that shortly before their discharge the respondent'sinspector rejected their work on some phonograph cases because notwo pieces were alike. Sochor testified that they used so much glueon certain phonograph cases that the top layer of kerotal leathermaterial peeled off.They had not worked on phonograph casesbefore- the strike.The work on such cases was new and more difficult.They had been employed only a short time before the strike andwere then given easy cases and were treated as learners or beginners.Four of the six different items D'Alessandro worked on after thestrike were new and more difficult. Three of the seven different itemsResko worked on after the strike were also new and more difficult.The cases of D'Alessandro and Resko are not free from doubt inview of the time lost by them during the first week of the trial periodand the difficulty of their new work.However, upon the wholerecord, the Board is of the opinion that their failure to make the$14.00 minimum, and their inefficiency, rather than union membershipor activity, was the cause of their discharge.The allegations of thecomplaint with respect to D'Alessandro and Resko will therefore bedismissed. 50NATIONAL LABOR RELATIO\S,BOAHDJack Saltzmanwas employed -on February 25, 1937, in sheet metaloperations in the auto trunk department.He struck on April 19 andjoined Local No. 50 on April 20.He was active in Local No. 54during the strike and signed the.loyalty pledge to Local No. 50 onJune 2, though- he also signed the Shop Union petition on May 27.He did not, however, take part in the organization meeting of theShop Union on May 28. About June 15 he signed the Shop Unionmembership list. Saltzman gave as the reason for this the discrimina-tory acts of his foreman, Leonard L. Cherry, and of the paymasterand timekeeper, Halper, in refusing him overtime work. Saltzmantestified that on one occasion, prior to his affiliation with the ShopUnion, Cherry asked him to work overtime. Shortly thereafterHarper came to his bench and asked him to sign the Shop Union list,,but Saltzman refused.Saltzman then overheard Halper appriseCherry of his refusal to join the Shop Union. Thereupon Cherryrefused him an opportunity to work overtime.Cherry denied thisincident.The record shows, however, that after Saltzman joinedthe Shop Union he worked overtime the next three weeks.On July 20, 1937, Saltzman and five other employees in his depart-ment were discharged ; two of the others were members of Local No_50 and three were members of the Shop Union. Cherry recommendedtheir discharge because of a decrease in work and because thosechosen for discharge were the least efficient employees in thatdepartment.There was considerable testimony at the hearing by Klessig andCherry, his foreman, and Stanley Podgorski, a fellow employee,describing numerous instances of Saltzman's inefficiency, carelessness,Some exhibits tending to prove his inefficiencyin certain jobs were introduced into evidence.Much of his workhad to be done over by foremen and other employees.We find that Saltzman was discharged for inefficiency. In viewof Saltzman's membership in the Shop Union and his acceptance ofbenefits under that membership, we do not believe that his dischargecan be properly ascribed to, union activity.The allegations of thecomplaint with respect to Jack Saltzman will therefore be dismissed.Eva Hammondis alleged by the complaint to have been laid offbecause of union activities.Hammond had been employed by therespondent since December 1936 as a sewing machine operator onleather goods.She joined the strike and Local No. 50 on April 20and picketed.Thereafter, she remained an active and loyal memberof Local No. 50. She refused to join the Shop Union when Halpersolicited her for membership.Prior to the strike Hammond had been laid off occasionally ; shehad worked an average of 10 hours per week. During the weeks DECISIONS AND ORDERS51of May 23 and 30 she worked 24 and 40 hours respectively. In Juneshe worked 301/.,, 28, 40 and 40 hours in successive weeks. In eachof the first two weeks of July she worked 8 hours. On June 28Hammond requested Klessig that during the slack season she begiven table piece work as a case worker at the lower rates of a caseworker.She had had no experience in case work, and, on thatground, her request was refused.On June 29 she secured employ-ment at another firm at $14.00 per week.When she returned forher pay on July 2, Klessig told her he would have some work forinformed that there was no further work in sight, she told her fore-man about her new job and quit on July 6. At the hearing shestated that she desired reinstatement to her former position providedshe was given steady employment.Mrs. Viola, the superintendent's wife, a former employee of therespondent, succeeded Hammond and was allowed to divide her timebetween sewing machine work and case work because she wasexperienced in both jobs.We think that Hammond was laid off because of slackened produc-tion.The allegations of the complaint with respect to Eva Hammondwill therefore be dismissed.Andrew Schultzisalleged by the complaint to have been dis-criminated against during the last week in July 1937 by a reductionin his hours of work because of union activities.The respondentcontends that the reduction in the hours of work of Schultz was dueto slackened production.Schultz was one of the most prominent leaders of Local No. 50and had worked for the respondent 11 years as a fibre-case worker.At one time he was a strawboss in the plant.He had been fairlyregularly employed in 1936 and both before and after the 'strike in1937.Like those of all other members of Local No. 50, his hourshad been limited by the respondent to 40 per week. In the last weekof July he worked only 13 hours because production in the plant hadslowed up.During the past when production slackened, in order tofill out his time, he was shifted to maintenance or repair work, such astrimming cases.At this time, however, there was no extra mainte-nance or repair work available.The regular trimmers were workingat the time he quit, but the record does not disclose how much workthey had.He found other employment at Dresner & Sons', coveringboxes at $4.00 per day, and left the employment of the respondent onAugust 2.He parted amicably with Viola and other supervisors.At the time of the hearing no one had replaced Schultz. Schultztestified that in leaving the respondent's employment, lie was in-fluenced by the discharge of Menick, Pubantz, and Barfuss, and 52N.\TIONAB T BOR- RELATIONS BOARDfeared that he also would be'eliminated.Although no one had threat-ened him with discharge, he felt very uneasy.The evidence fails to sustain the allegation that the respondent,during the last week of July 1937, reduced the hours of work of-Schultz because of union activities.The allegations of the complaintwith regard to Schultz will therefore be dismissed.We find that the respondent discharged Joseph Menick, JosephPubantz, and George Barfuss on July 16, 1937, because of their unionaffiliation, activity, and associations, and that by such discharges therespondent has discriminated in regard to hire and tenure ofemployment and has thereby discouraged membership in a labororganization.In the cases of Yolanda D'Alessandro, Antoinette Resko, JackSaltzman, Eva Hammond, and Andrew Schultz, the respondent hasnot discriminated in regard to hire or tenure of employment or anyterm or condition of employment for the purpose of discouragingmembership in a labor organization.D. Interference, restraint, and coercionIn addition to the acts above set forth, the respondent committedother acts of interference, restraint, and coercion.An example ofsuccessful intimidation of Stanley Podgorski, the shop chairman ofLocal No. 50, is presented in the report of an interview betweenDunham and the committee of Local No. 50 on April 27. Dunhamis reported to have said to Podgorski at that time, "If I had knownwhat you were going to do now, I would never have taken you back."Podgorski resigned as shop chairman the next day and shortly there-after tried to persuade Local No. 50 members to return to work.He joined the Shop Union early in June and was thereafter promotedto foreman of the night shift.Dunham's speech to the employees assembled on May 28, shortlybefore the Shop Union was organized, contained compelling proofof his intention to coerce and intimidate his workers.Resko quotedhim as saying, "He said he refused to ever sign with the LuggageWorkers, that he would never recognize them, that he would soonerclose the shop, but that if the employees wanted to start a ShopUnion, he would sign an agreement with them." Other witnessesconfirmed Resko's report of this speech.After the Shop Union was organized and the contract signed,the respondent made further attempts at coercion through the,medium of overtime work and pay.Although the respondent posteda notice stating that a contract, had been made covering all employees,overtime was strictly limited to Shop Union members.Members of,Local No. 50 received no overtime work until they joined the Shop DECISIONS AND ORDERS53Union.There is unrefuted evidence that a' Shop Union cutter gotall the good jobs drawing over $40.00 a week, while George Karas--kiewicz, another cutter and a member of Local No., 50,,made, only$20.00 to $22.00 per week.Karaskiewicz, was finally converted andjoined the Shop Union. Thereupon he got better jobs and mademore money.The above efforts to interfere, restrain, and ' coerce 'the membersof Local No. 50 were quite effective.Membership in Local No. 50dwindled from 60 on April 30 to about 12 on August 7.- For a timeLocal No. 50 members displayed their union insignia openly.Bythe time of the hearing, however,- Local No. 50, buttons had dis-appeared from the respondent's shop.We find that the respondent, by the acts above set forth, has inter-fered with, restrained, and coerced its employees in the exercise ofthe right to self-organization, to form; join, or assist labor organiza-tions, to baigain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes ofcollective bargaining and other mutual aid and protection as guaran-teed in Section 7 of the Act.IV. EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent -set forth in SectionIII above, occurring in connection with the operations of the respond-ent described in Section I above, have a close, intimate, and substan-tial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.THE REMEDYWe have found that the respondent has dominated and interferedwith the formation and administration of the Shop Union and con-tributed support thereto.By such domination and interference therespondent has prevented the free exercise of its employees' right toself-organization and collective bargaining.In order to restore tothe employees the full measure of their rights guaranteed under theAct and in order to remedy the unlawful conduct in this case, we shall,order the respondent to withdraw all recognition from the ShopUnion and disestablish it as a representative of its employees for thepurpose of dealing with the respondent concerning grievances, labordisputes, wages, rates of pay, hours of employment, and other condi-tions of employment.We have found that the respondent discharged Joseph Menick,Joseph Pubantz, and George Barfuss because of their activities asmembers in Local No. 50. Since their discharges constitute an unfair 54NATIONALLABOR RELATIONSB6141D,"'labor practice,we shall order the respondent-to offer them rein-statement and we shall award them back pay for the period from thedates of their discharges'to the dates of the respondent's offer of rein-statement,less any amounts earned by them in the meantime.As previously stated, since the Shop Union was assisted by therespondent's unfair labor practices,and did not represent the freechoice of the employees,and since the subsequent change of designa-tion. of bargaining representative from Local No. 50 to the ShopUnion was the result,of the respondent's unfair labor practices, wegive ,no -weight.to such change and hold that Local No. 50 remainedthe designated representative of the majority of the respondent'semployees in the appropriate unit.We shall therefore order thatthe respondent,upon request,bargain collectivelywithLocal No. 50.The contract between the respondent and the Shop Union,discussedunder Section III-A-3 above, was negotiated with an organizationwhich had been assisted by the respondent's unfair labor practicesand is therefore void and of no effect.'We shall therefore order therespondent not to give it effect.We shall also order the respondent to cease and desist from itsunfair labor practices.The allegations in the complaint with respect to Yolanda D'Al-lesandro,Antoinette Resko, Jack Saltzman,Eva Hammond, andAndrew Schultz will be dismissed.Upon the basis of the foregoing findings of fact and upon the entirerecord in the proceeding,the Board makesthe following :CONCLUSIONS OF LAW1.Luggage Workers Union, Local No. 50 of the InternationalLadies'Hand Bag, Pocketbook and Novelty Workers Union andTaylor Trunk Shop Union are labor organizations within the mean-ing of Section 2 (5) of the Act.2.The production employees of the respondent, excluding super-visory and clerical employees, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9(b) of the Act.3.Luggage Workers Union, Local No. 50 of the InternationalLadies' Hand Bag, Pocketbook and Novelty Workers Union was onApril 20, 1937, and at all times thereafter has been, the exclusiverepresentative of all employees in such unit for the purpose of col-lective bargaining within the meaning of Section 9 (a) of the Act.4.The respondent, by refusing to bargain collectively with Lug-gage Workers Union, Local No. 50 of the International Ladies' HandBag, Pocketbook and Novelty Workers Union, has engaged in andis engaging in unfair labor practices, within the meaning of Section8 (5) of the Act. DECISIONS AND ORDERS555.The respondent,by its domination and interference with theformation and administration of Taylor Trunk Shop Union, and bycontributing support thereto,has engaged in and is engaging in un-fair labor practices,within the meaning of Section 8(2) of the Act.6.The respondent,by discriminating in regard to the hire andtenure of employment of Joseph Menick, Joseph Pubantz, and GeorgeBarfuss, and each of them, and thereby discouraging membership ina labor organization, has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (3) of the Act.7.The respondent, by interfering with, restraining, and coercingits employees in the exerciseof their rightto self-organization, toform, join,or assist labororganizations,to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid and protection, has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (1) of the-Act.8.The aforesaid unfair labor practices are unfair labor practicesaffecting commercewithin themeaning of Section 2(6) and (7) ofthe Act.9.The respondent has not engaged in and is not engaging inunfair labor practices within the meaning of Section 8(3) of theAct with respect to the discharge of Yolanda D'Alessandro, Antoi-nette Resko, and Jack Saltzman,the lay-off of Eva Hammond, andthe reduction of the hours of work of Andrew Schultz.ORDERUpon the basis of the abovefindings offact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent, Taylor Trunk Company,and its officers,agents, successors, andassigns shall:1.Cease and desist from :(a) In any manner interfering with, restraining,or coercing itsemployees in the exercise of, their right to self-organization,to form,join, or assist labor organizations,to bargain collectively throughrepresentatives of their own choosing,and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid and protection,as guaranteed in Section 7 of the National LaborRelations Act;(b)Refusing to bargain collectively with Luggage Workers Union,Local No. 50 of the International Ladies' Hand Bag, Pocketbook andNoveltyWorkers Union as the exclusive representative of all itsemployees, excluding supervisory and clerical employees ;80618-38-vor, v1-5 56NATIONAL LABOR RELATIONS BOARD(c)In any manner dominating or interfering with the administra-tion of Taylor Trunk Shop Union or with the formation and admin-istration of any other labor organization of its employees,,or con-tributing financial or other support to Taylor Trunk Shop Union orany other labor organization of its employees;(d)From discouraging membership in Luggage Workers Union,Local No. 50 of the International Ladies' Hand Bag, Pocketbook andNovelty Workers Union or any other labor organization of its em-ployees, by discharging and refusing to reinstate employees, or other-wise discriminating in regard to hire and tenure of employment orany term or condition of employment;(e)Giving effect to its May 28, 1937, contract with Taylor TrunkShop Union.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Withdraw all recognition from Taylor Trunk Shop Unionas the representative of any of its employees for the purpose ofdealing with the respondent concerning grievances, labor disputes,rates of pay, wages, hours of employment, or other conditions ofemployment, and completely disestablish said organization as suchrepresentative;(b)Offer to Joseph Menick, Joseph Pubantz, and George Bar-fuss, immediate reinstatement to their former positions without preju-dice to their seniority and other rights and privileges;(c)Make whole Joseph Menick, Joseph Pubantz, and GeorgeBarfuss for any losses of pay they have suffered by reason of therespondent's discriminatory acts, by payment to each of them, respec-tively, of a sum of money equal to that which each of them wouldnormally have earned as wages from the date of their discharge tothe date of the respondent's offer of reinstatement, less any amountearned by each of them, respectively, during that period;(d)Upon request, bargain collectively with LuggageWorkersUnion, Local No. 50 of the International Ladies' Hand Bag, Pocket-book and Novelty Workers Union as the exclusive representative ofthe production employees, excluding supervisory and clerical em-.ployees, in respect to rates of pay, wages, hours of employment, orother conditions of employment ;(e)Post immediately notices to its employees in conspicuous placesthroughout its plant stating (1) that the respondent will cease anddesist in the manner aforesaid; (2) that Taylor Trunk Shop Unionis disestablished as the representative of any of its employees for thepurpose of dealing with the respondent concerning grievances, labordisputes, rates of pay, wages, hours of employment, or other condi-tions of employment, and that the respondent will refrain from anyrecognition thereof; (3) that the agreement signed with the Taylor DECISIONS AND ORDERS57Trunk Shop Union on May 28, 1937, is void and of no effect ; (4)that the respondent's employees are free to join or assist any labororganization for the purpose of collective bargaining with the re-spondent; and (5) that the respondent will, upon request, bargainwith Luggage Workers Union, Local No. 50 of the InternationalLadies' Hand Bag, Pocketbook and Novelty Workers Union as the,representative of all its employees, excluding supervisory and clericaltemployees, with respect to grievances, labor disputes, rates of pay,wages, hours of employment, or other conditions of employment;(f)Maintain such notices for a period of at least thirty- (30)consecutive days from the date of posting; and(g)Notify the Regional Director for the ThirteenthRegion, inwriting, within ten (10) days from the date of this order, whatsteps the respondent has taken to comply herewith.And it is further ordered that the complaintin so far as italleges that the respondent has engaged in unfair labor practices;with respect to the discharges of Antoinette Resko, Yolanda,D'Alessandro, and Jack Saltzman, and the lay-off of Eva Hammond,and the reduction of hours of work of Andrew Schultz be, and itherebyis,dismissed.